UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6680


FAVIAN HAYES,

                Plaintiff – Appellant,

          v.

SIMON MAJOR, Director of SLRDC; OFC DIXON; OFC GARDNER;
MAJOR DARRELL MCGHANEY,

                Defendants – Appellees,

          and

DANIEL JACKSON, inmate at SLRDC; ET AL; ALL IN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:09-cv-03324-CMC)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Favian Hayes, Appellant Pro Se. James M. Davis, Jr., DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Favian    Hayes      appeals     the   district       court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983   (2006)      complaint.         We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for    the    reasons      stated    by    the     district    court.

Hayes v. Major, No. 4:09-cv-03324-CMC (D.S.C. May 2, 2011).                          We

deny Hayes’s motion for appointment of counsel.                           We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in     the   materials      before    the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                           2